Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darrell L. Padgett appeals the district court’s order granting his 18 U.S.C. § 3582 (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Further, we note that any error resulting from the district court’s failure to apportion the amended sentence among the counts of conviction was harmless. See United States v. Chase, 296 F.3d 247, 249-50 (4th Cir.2002). We deny Padgett’s motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.